NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                        Fed. R. App. P. 32.1


                United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois 60604

                                 No. 11‐3252 Argued June 5, 2012
                               No. 12‐2694 Submitted January 2, 2013*
                                      Decided January 17, 2014

                                                   Before

                               WILLIAM J. BAUER, Circuit Judge

                                ILANA DIAMOND ROVNER, Circuit Judge                 

                                DAVID F. HAMILTON, Circuit Judge
      
EDGAR TATE,                           )                    Appeals from the United States District
      Plaintiff‐Appellant,            )                    Court for the Southern District of Illinois.
                                      )
No. 11‐3252 v.                        )                    No. 3:08‐cv‐00200‐DRH‐DGW
                                      )
JO GULLEY ANCELL, et al.,             )                    David R. Herndon,
      Defendants‐Appellees.           )                    Chief Judge.
_______________________________________
                                      )
EDGAR TATE,                           )
      Plaintiff,                      )
                                      )
No. 12‐2694     v.                    )
                                      )
ADDUS HEALTHCARE, INC., et al.,       )


*
    After  examining  the  briefs  and  the  record,  we  have  unanimously  concluded  that  oral  argument  is
unnecessary to the resolution of Appeal No. 12‐2694, which we deem to be successive to Appeal No. 11‐3252.
See 7th Cir. Internal Operating Proc. 6(b). Appeal No. 12‐2694 is therefore submitted on the briefs and the
record. See FED. R. APP. P. 34(a)(2)(C).
2
                                                                        Nos. 11‐3252 & 12‐2694

       Defendants‐Appellees.                    )
                                                )
APPEAL OF: RICHARD S. FEDDER                    )

                                           O R D E R

     Edgar Tate sued the state agency for which he works along with one of the agency’s
private contractors, asserting that they joined forces in a conspiracy (thus far unsuccessful)
to oust him from his job after he supported a coworker’s charge of sexual harassment. He
alleges that in furtherance of this conspiracy, the defendants subjected him to a series of
disciplinary measures that constituted discrimination on the basis of his sleep disorder, in
violation of the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101, et seq. (the
“ADA”), discrimination based on his national origin in violation of Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e‐2(a)(1) (“Title VII), and retaliation for having opposed
workplace sexual harassment, also in violation of Tile VII, § 2000e‐3(a), as well as 42 U.S.C.
§§ 1981 and 1983. The district court granted summary judgment in the defendants’ favor
on these and other claims not at issue in this appeal. In Appeal No. 11‐3252, Tate contends
that  the  district  court  overlooked  evidence  that  supports  his  conspiracy  theory  and
indicates that the defendants indeed did discriminate against him in a variety of ways. We
disagree and affirm the district court’s summary judgment ruling. Separately, in Appeal
No. 12‐2694, Tate’s lawyer, Richard Fedder, has appealed the sanctions that the district
court imposed against him pursuant to 28 U.S.C. § 1927 for unreasonably pursuing claims
against  Addus  Healthcare,  Inc.  (“Addus”).  Addus  was  the  private  contractor  whose
employees Tate alleges conspired with his employer to assemble a disciplinary record that
would result in his dismissal; two of those employees are named as defendants in addition
to Addus. We agree with the district court, however, that Tate’s claims against Addus and
its  employees  were  frivolous.  We  therefore  affirm  the  district  court’s  order  requiring
Fedder to pay the Addus defendants’ costs and fees.
                                                I.
     Tate has worked as a rehabilitation counselor at the Department of Human Services
(“DHS”),  Division  of  Rehabilitation  Services  (“DRS”),  a  public  agency  of  the  State  of
Illinois, since February of 1994. Tate is an Hispanic, Cuban‐born male; he also suffers from
sleep apnea. Tate alleges that after he lent his support to a coworker’s sexual harassment
complaint  in  2003,  DRS  in  2006  and  2007  targeted  him  with  a  series  of  discriminatory
disciplinary actions and conspired with its contractor, Addus, to build a case for Tate’s
eventual termination based on these disciplinary measures. 
    Tate’s second amended complaint named as defendants DHS, along with current and
Nos. 11‐3252 & 12‐2694                                                                          3

former DRS and DHS employees Jo Gulley Ancell, Jeff Standerfer, Al Farmer, and Eugene
Davis, whom we shall refer to collectively as the “State defendants.” Tate also named as
defendants Addus, along with Addus employees Lorie Humphrey and Kim Evans, whom
we shall refer to collectively as the “Addus defendants.” As relevant to these appeals, Tate
alleged that (1) DHS violated the ADA by failing to reasonably accommodate his sleep
apnea and otherwise discriminating against him based on that condition; (2) DHS violated
Title VII by creating a hostile work environment and otherwise discriminating against him
because  of  his  national  origin  and  by  retaliating  against  him  for  opposing  the  sexual
harassment  of  a  coworker;  and  (3)  the  individual  State  defendants  and  the  Addus
defendants violated the equal protection clause of the Fourteenth Amendment (enforced
via section 1983) and section 1981 by creating a hostile work environment and otherwise
discriminating against him because of his national origin, as well as by retaliating against
him for having opposed the sexual harassment of a coworker.
    Tate began working for DRS as a trainee in February 1994 and is presently employed
as a senior rehabilitation counselor at the Anna office of DRS in southern Illinois. DRS is
a public agency of the State of Illinois which provides vocational, rehabilitation, and home
services  to  eligible  persons  with  disabilities.  Co‐defendant  Addus,  a  private  agency,
contracted with DRS to provide office support personnel and Licensed Practical Nurses
(“LPNs”) for the DRS offices in Carbondale and Anna, Illinois.
    In  November  or  December  of  2003,  Veronica  Green,  Tate’s  rehabilitation  case
coordinator,  complained  that  Al  Farmer,  Tate’s  supervisor  at  the  time,  had  sexually
harassed her. With Tate’s assistance, Vicky Tuttle, another DRS employee, prepared an
internal, third‐party sexual harassment charge reporting Farmer’s sexual harassment of
Green. The charge was submitted to Farmer’s supervisor, Jerry Jimenez, who passed it on
to the DHS administration. During the investigation of the charge, Farmer was removed
from his supervisory position, and the Anna office allegedly split into two factions—those
supporting Farmer and those supporting Tate and his associates. Tate never spoke with
Farmer about the charge.
    Tate maintains that because of his support for the sexual harassment charge, certain of
his  colleagues  at  both  DRS  and  Addus  implemented  a  campaign  to  harass  him  and
ultimately to have him terminated. Although he is still working for DRS, he alleges that
various actions taken against him, including a number of suspensions imposed in 2006 and
2007 demonstrate retaliation and discrimination based on national origin and/or disability.
His theory that the sexual harassment charge against Farmer spawned a concerted effort
to penalize and ultimately get rid of him is based in large part on a May 2004 email that
Farmer sent to Jeff Standerfer, the DHS assistant bureau chief for southern Illinois, in which
Farmer discussed an email from Green which mentioned the sexual harassment charge. In
4
                                                                         Nos. 11‐3252 & 12‐2694

the email, Farmer wrote that “Veronica Green’s name is on the E‐mail, but the words are
Edgar  Tate’s.”  He  described  Tate  as  a  “destructive”  force  in  the  Anna  office  who  was
manipulating  Green  and  suggested  that  Standerfer  “break  up  that  destructive  Home
Service Cli[que] that is responsible for the majority of the problems in the Anna Office.”
R. 103‐24. Tate sees this document as direct evidence that Standerfer and Farmer wanted
revenge for Tate’s support of the sexual harassment charge and became allies in a greater
plan to purge Tate and his supporters from DRS’s Anna office.
    Late in 2004, Farmer retired from DRS; and in January 2005, defendant Ancell, who had
been in charge of DRS’s Carbondale office for a year, was directed by Standerfer to assume
oversight of the Anna office as well, thereby replacing Farmer as Tate’s supervisor. Ancell
was  the  proponent  of  a  series  of  disciplinary  measures  that  were  subsequently  taken
against Tate for purported work rule infractions. Tate views these disciplinary measures
as acts in furtherance of the alleged scheme to punish and ultimately oust him from the
office.
    On or about March 8, 2006, Tate received an oral reprimand after he telephoned a client
to discuss an issue rather than contacting the client in writing as he had been directed by
Ancell.
    In January of 2007, Ancell suspended Tate for three additional infractions that had taken
place later in 2006. First, in September 2006, Tate failed to provide a written “Summary of
Evidence” (setting forth the reasons why DRS had taken the adverse action being appealed
by  a  client)  to  a  hearing  officer  three  working  days  in  advance  of  a  scheduled  appeal
hearing, as required by Illinois administrative code section 510.105(d) and as directed by
Ancell. (Tate instead had mailed the statement three days prior to the hearing, so that the
hearing officer did not receive it until the day of the hearing.) Tate had also failed to appear
telephonically and represent DRS at that hearing, and this failure to appear resulted in a
default ruling forcing the agency to provided thousands of dollars’ worth of services to a
client DRS had determined to be ineligible for those services. Second, on November 15,
2006, while the decision over whether and how to discipline Tate for this incident was still
pending, Tate failed to submit a Summary of Evidence for another appeal hearing. The
client in that case agreed to continue the hearing, sparing DRS another default judgment.
Third, on November 13, Ancell instructed Tate to collaborate with a coworker to prepare
a  Summary  of  Evidence  for  yet  another  appeal  hearing.  Tate  failed  to  meet  with  the
coworker as planned and later gave Ancell a one‐page narrative omitting the nine pages
of facts that the coworker had prepared and faxed to him. 
    As a result of these incidents, Ancell charged Tate with the failure to follow supervisory
instructions and negligence in performing his job duties. Ancell recommended that Tate
Nos. 11‐3252 & 12‐2694                                                                         5

be suspended for five days, which recommendation was approved by both her supervisor
and  Laurie  Tappenbeck  of  the  DHS  Bureau  of  Labor  Relations.  As  a  result  of  a  union
grievance, Tate was instead suspended for two days.
    Tate was again suspended after he twice fell asleep during mandatory training sessions
in February of 2007. (On both occasions, Tate was snoring and had to be nudged awake.)
He was subsequently charged with violating a provision of the DHS employee handbook
which proscribed sleeping while on duty. At the hearing on this charge, multiple written
witness statements were presented confirming that Tate was sleeping during the training
sessions, and Tate himself admitted that he had been “inattentive.” R. 91‐4 at 13. However,
Tate averred that his inattentiveness was the result of both his sleep apnea and a new anti‐
depressant  medication  that  he was  taking.  Based on  the evidence and after a series  of
discussions with Labor Relations and senior management, Ancell proposed to Standerfer
that Tate be suspended for fifteen days. Tappenbeck approved the proposed suspension,
which Tate served in late May and early June.
    In August 2007, Tate was again suspended after he failed to submit another Summary
of Evidence three working days prior to a scheduled hearing in mid‐May. With Tappen‐
beck’s approval, Ancell ordered that Tate be suspended for a period of five days.
    Tate attributes the above discipline in part to Addus contract workers who, he alleges,
conspired with DRS defendants to spy on him, make false misconduct charges against him,
and to create a hostile work environment based on his national origin, disability, and/or in
retaliation for having supported the 2003 sexual harassment charge. More particularly, Tate
alleges that defendant Humphrey, an Addus employee, asked to work closely with Tate
so that she could spy on him. Tate notes that Humphrey was involved in some of the
incidents giving rise to the disciplinary measures and that her account of events comprised
a portion of the evidentiary basis for the suspensions that DRS imposed on him for those
incidents. He also cites testimony from Humphrey’s ex‐husband and her son that on one
occasion in 2008, Humphrey, referring to Tate, stated: “He’s not going to be around much
longer. We’re making sure of that.” Then she added: “He’s done some bad things and he’s
going to pay for it. He’s not going to be employed there much longer.” R. 103‐4 at 1 ¶¶ 8‐9;
R.  103‐3  at  1‐2  ¶¶  9‐10.  Tate  trumpets  Humphrey’s  statement  as  proof  that  she  was
somehow privy to and part of Ancell’s supposed plan to fire Tate.
   The District Court granted summary judgment in favor of all the defendants. Tate v.
Ancell, 2011 WL 3859913 (S.D. Ill. Sept. 1, 2011). With respect to the ADA claim, the court
noted that Tate had not shown that his sleep apnea substantially limited one or more of his
major life activities; that, prior to his suspension for sleeping at work, he had only disclosed
the condition to his previous supervisor and had not requested an accommodation; and
that he had been disciplined not on the basis of his condition but for sleeping on the job,
6
                                                                        Nos. 11‐3252 & 12‐2694

an infraction for which at least ten other DRS employees had been disciplined similarly. Id.,
at *5‐*6.
    As for Tate’s claims of national origin discrimination, the court noted first that in view
of the statutes of limitations applicable to the Title VII and section 1983 claims, any discrete
acts  of  discrimination  that  took  place  prior  to  October  4,  2006,  and  March  13,  2006,
respectively, were beyond the temporal scope of these claims. Id., at *6. The court went on
to note that Tate had no direct evidence that the defendants harbored any animus against
Tate based on his national origin (or race). Id., at *8. Nor had Tate succeeded in demonstrat‐
ing national origin discrimination indirectly, via the McDonnell‐Douglas framework: the
evidence indicated that Tate was not meeting his employer’s legitimate expectations, and
Tate had failed to identify similarly‐situated employees who were treated more leniently
than he was. Id., at *8‐*9; see McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802‐05, 93 S. Ct.
1817, 1824‐26 (1973). Finally, there was no evidence that the Addus defendants had taken
any adverse employment action against Tate. Id., at *10.
    The court likewise found no proof, direct or indirect, supporting an inference that the
defendants had conspired to retaliate against Tate  for  the  support  he had given  to his
coworker’s claim of sexual harassment. When Tate was asked about this subject at his
deposition, he had repeatedly disclaimed any knowledge of when, where, and how the
conspiracy had formed or if the defendants had communicated about the alleged plan to
punish him. Id., at *10. Furthermore, Tate was unable to establish any causal connection
between his support for the sexual harassment claim in 2003‐04 and the disciplinary actions
taken against him in 2006 and 2007. Id., at *10. (The court presumably rejected Farmer’s
2004 email to Standerfer as sufficient to connect the two sets of events.) Tate’s retaliation
claim under section 1981 failed for want of any evidence that the claim had anything to do
with race. Id., at *11. Last, the court found no evidence suggesting that Tate was harassed,
and thus subject to a hostile work environment, based on a protected ground: Tate had
never argued that he was subjected to sexual harassment, for example, and there was no
indication that he was harassed based on his national origin (no proof, for example, that
he was treated less favorably than individuals of different ethnicities). Id., at *12. The court
did not expressly consider whether Tate might have a viable claim for having been subject
to a hostile environment in retaliation for having opposed Farmer’s alleged harassment of
Green in 2003‐2004. We presume, however, that the court rejected that possibility (or would
have done so) based on its finding that there was no evidence connecting the events of 2003
and 2004 with the adverse employment actions taken against Tate in 2006 and 2007. See id.,
at *10. 
                                                 II.
    Our review of the district court’s summary judgment decision is de novo. E.g., Swetlik
Nos. 11‐3252 & 12‐2694                                                                           7

v. Crawford, 2013 WL 6731780, at *6 (7th Cir. Dec. 23, 2013). We take the evidence in the
light most favorable to Tate and draw all reasonable inferences in his favor. See Anderson
v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S. Ct. 2505, 2513 (1986) (citing Adickes v. S. H.
Kress & Co., 398 U.S. 144, 158‐59, 90 S. Ct. 1598, 1609 (1970)); Perez v. Thorntons, Inc., 731 F.3d
699, 703 (7th Cir. 2013). If the evidence, so viewed, presents a genuine issue of material fact,
then Tate is entitled to a trial. See id. at 703, 704‐05. However, if the evidence is merely
colorable or not significantly probative, Liberty Lobby, 477 U.S. at 249‐50, 106 S. Ct. at 2511,
or raises no more than “some metaphysical doubt as to the material facts,” Matsushita Elec.
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586, 106 S. Ct. 1348, 1356 (1986), summary
judgment is appropriate. Employment discrimination cases typically turn on an employer’s
motive and intent in taking adverse action against the plaintiff—things that a plaintiff can
rarely  prove  directly.  Courts  must  have  this  in  mind  as  they  entertain  an  employer’s
motion for summary judgment. See Courtney v. Biosound, Inc., 42 F.3d 414, 423 (7th Cir.
1994) (collecting cases). McMillian v. Svetanoff, 878 F.2d 186, 188 (7th Cir. 1989). Even so,
there is no special summary judgment rule for such cases. Majors v. Gen. Elec. Co., 714 F.3d
527, 532 (7th Cir. 2013). If the plaintiff is unable to identify evidence sufficient to create a
genuine issue of fact as to whether the employer was motivated by an illegitimate reason
in taking adverse action against the plaintiff, and/or to cast doubt on the employer’s stated,
non‐discriminatory reason for that action, then summary judgment will be proper. See
Meister v. Georgia‐Pacific Corp., 43 F.3d 1154, 1159 (7th Cir. 1995); McMillian, 878 F.2d at188‐
89; Beard v. Whitley Cnty. REMC, 840 F.2d 405, 411‐12 (7th Cir.1988).
    We begin by noting that Tate has devoted just six pages of his 46‐page opening brief to
a legal analysis of the merits of his case. He cites only three cases in the entire brief, one of
them for the standard of review. And he largely fails in that brief to make a coherent legal
argument as to why the district court erred in granting summary judgment against him.
His oversized reply brief is arguably more complete in these respects. The reply brief,
however, is not the place for an appellant to make or develop arguments for the first time.
E.g., Bodenstab v. Cnty. of Cook, 569 F.3d 651, 658 (7th Cir. 2009); United States v. Alhalabi, 443
F.3d 605, 611 (7th Cir. 2006); Harper v. Vigilant Ins. Co., 433 F.3d 521, 528 (7th Cir. 2005).
Giving Tate every benefit of the doubt, we proceed to address the points that we believe
he has at least minimally preserved in the briefs.
A. ADA Claim
    Tate’s  ADA  claim  primarily  rests  on  his  contention  that  his  employer  improperly
disciplined  him  based  on  manifestations  of  his  sleep  apnea,  which  Tate  argues  is  a
disability for purposes of the ADA. In a disparate treatment claim of this sort, a plaintiff
must show that he is (1) protected under the ADA as an individual with a disability who
is qualified in the sense that he can perform his job with or without accommodation, and
8
                                                                            Nos. 11‐3252 & 12‐2694

(2) that his employer violated the ADA by taking adverse action against him (3) because
of his disability. E.g., Timmons v. Gen. Motors Corp., 469 F.3d 1122, 1127 (7th Cir. 2006).
    The threshold question is thus whether Tate is an individual with a disability as that
term is used in the ADA. A plaintiff can satisfy that requirement by showing that: (1) he
has  a  physical  or  mental  impairment  that  substantially  limits  one  or  more  major  life
activities; (2) he has a record of such an impairment; or (3) he is regarded as having such
an impairment by his employer. 42 U.S.C. § 12102(2); Sutton v. United Air Lines, Inc., 527
U.S. 471, 478, 119 S. Ct. 2139, 2144 (1999). 
    The district court viewed the evidence as insufficient to establish that Tate’s sleep apnea
qualified as a disability in the sense that it substantially limited a major life activity. Insofar
as sleeping is the pertinent life activity, the court reasoned that Tate’s inability to sleep for
more than four hours per night by itself was not sufficient to trigger protection under the
statute. 2011 WL 3859913, at *5; see Feldman v. Olin Corp., 692 F.3d 748, 753 (7th Cir. 2012),
and Scheerer v. Potter, 443 F.3d 916, 919‐20 (7th Cir. 2006) (both citing sleep as an example
of a major life activity); Squibb v. Memʹl Med. Ctr., 497 F.3d 775, 784 & n.6 (7th Cir. 2007)
(holding  that  one’s  inability  to  get  more  than  three  to  four  hours  of  sleep  per  night  is
insufficient  to  establish  that  plaintiff  is  disabled,  absent  additional  evidence  that  the
condition is severe or long‐term, or that lack of sleep interfered with plaintiff’s daytime
activities). Tate has given us no reason to question this aspect of the district court’s ruling
or to revisit the cases that the district court relied on.
    The  possibility  that  Tate’s  sleep  apnea  was  the  reason  why  he  fell  asleep  at  the
workplace training sessions—resulting in his suspension—suggests that his condition may
substantially  interfere  with  his  waking  activities.  See,  e.g.,  Squibb,  497  F.3d  at  784.  In
particular, Tate may have an argument that his sleep apnea imposes a substantial limit on
the major life activity of working by making it difficult for him to consistently remain alert
while on duty. See, e.g., Brown v. City of Salem, 2007 WL 671336, at *4 (D. Ore. 2007).
    Recognizing that Tate’s sleep apnea substantially limits his ability to work would take
the court to the next issue, which is whether Tate’s employer took adverse action against
him  because  of  his  disability.  As  the  district  court  recognized,  this  court  has  drawn  a
distinction between an employee’s disability and workplace misconduct resulting from that
disability. See Bodenstab, 569 F.3d at 659; Spath v. Hayes Wheels Int’l‐Ind., Inc., 211 F.3d 392,
395 n.5 (7th Cir. 2000). We have therefore reasoned that an employee’s disability will not
preclude an employer from imposing discipline, up to and including discharge, for the
employee’s violation of a workplace rule, even when there is a connection between the
disability and the violation. Pernice v. City of Chicago, 237 F.3d 783, 785 (7th Cir. 2001); see
also Budde v. Kane Cnty. Forest Preserve, 597 F.3d 860, 862 (7th Cir. 2010); Bodenstab, 569 F.3d
at 659; Waggoner v. Olin Corp., 169 F.3d 481, 484, (7th Cir. 1999). And in this case, as the
Nos. 11‐3252 & 12‐2694                                                                          9

district court pointed out, the evidence—including proof that ten other DHS employees
were suspended for fifteen‐day periods for sleeping on the job, and two were terminated
after  a  second  violation,  see  2011  WL  3859913,  at  *6—indicates  that  DRS  indeed  did
discipline Tate because of his workplace misconduct rather than because of his disability.
But  see Spurling v. C & M Fine Pack, Inc., 2014 WL 107968, at *5 (7th Cir. Jan. 13, 2014)
(summary  judgment  improperly  granted  on  plaintiff’s  failure‐to‐accommodate  claim,
where evidence indicated that plaintiff’s history of decreased consciousness and alertness
at work was due to narcolepsy, plaintiff had informed employer of her condition before she
was terminated, and yet employer never engaged in interactive effort to accommodate her).
    Not all courts have drawn the same distinction that we have between an employee’s
disability and workplace misconduct that results from the disability. See, e.g., Dark v. Curry
Cnty., 451 F.3d 1078, 1084 (9th Cir. 2006) (“[W]ith few exceptions, conduct resulting from
a disability is considered part of the disability, rather than a separate basis for termina‐
tion.”) (quoting Humphrey v. Mem’l Hosps. Ass’n, 239 F.3d 1128, 1139‐40 (9th Cir. 2001)). We
have thus far rejected invitations to abandon the distinction. See, e.g., Spath, 211 F.3d at 395
n.5 (“In essence, Spath is asking this Court to extend the ADA so as to prevent an employer
from terminating an employee who lies, just because the lying is allegedly connected to a
disability. We are of the opinion that the ADA does not require this.”) (citing Jones v. Am.
Postal Workers Union, 192 F.3d 417, 429 (4th Cir. 1999) (“The law is well settled that the
ADA  is  not  violated  when  an  employer  discharges  an  individual  based  upon  the
employee’s  misconduct,  even  if  the  misconduct  is  related  to  a  disability.”)  (collecting
cases)); but see  Spurling, 2014 WL 107968, at *5.
    But whatever argument Tate might make urging us to limit or reconsider precedents
such as Spath has been waived. Although Tate’s original complaint alluded to the theory
that his sleep apnea impacted the major life activity of working, his subsequent complaints
omitted mention of this theory, and more importantly, he never raised it in opposing the
State defendants’ motion for summary judgment. See, e.g., Frey Corp. v. City of Peoria, Ill.,
735 F.3d 505, 509 (7th Cir. 2013) (arguments not made to district court are waived). Tate
argued below only that his sleep apnea limited his ability to sleep; and that argument failed
for the reasons that the district court articulated. 
     In addition to his claim of disparate treatment, Tate has also contended that DRS failed
to  reasonably  accommodate  his  sleep  apnea  in  ways  that  would  have  enabled  him  to
perform  his  job  responsibilities  without  incident.  Tate  points  out  that  he  raised  his
condition during the disciplinary proceeding that took place after he was observed asleep
at the training sessions and expressly asked for accommodations. 
   The accommodation claim faces at least two problems. First, before he can claim an
entitlement to an accommodation, Tate must show that he is a qualified individual with
10
                                                                          Nos. 11‐3252 & 12‐2694

a disability. E.g., Basden v. Prof’l Transp., Inc., 714 F.3d 1034, 1039 (7th Cir. 2013). He has not
shown this, for the reasons we have already discussed. Second, it is not clear why Tate’s
after‐the‐fact request for an accommodation would have precluded DRS from disciplining
him for having previously fallen asleep during training. We may assume that the request
would have imposed an obligation on DRS going forward to explore the possibility of an
accommodation that would have helped Tate to avoid falling asleep at work in the future;
indeed, our recent decision in Spurling holds as much. 2014 WL 107968, at *5. But prior to
the training incidents, Tate had not asked for an accommodation. And when he finally did
ask for one after he was charged with sleeping on the job, the measures he suggested were
granted by DRS—including providing him with a driver to take him to client appointments
outside of the office. Having not previously asked for an accommodation that might have
averted the sleeping incidents, Tate cannot complain of discipline which, as the record
indicates, was imposed on other employees who slept on the job. In short, Tate has not
shown that DRS breached any duty to accommodate him prior to the occasions on which
he violated work rules by falling asleep; and the request for accommodation that Tate made
during the ensuing disciplinary proceeding would not have compelled DRS to ignore the
infraction he had already committed. 
B. National Origin and Retaliation Claim
    Tate also challenges the district court’s conclusion that the record did not support an
inference that the defendants discriminated against him based on his national origin and/or
in retaliation for having opposed sexual harassment in the workplace. A plaintiff may
establish either form of discrimination using the “direct” or “indirect” method of proof. See,
e.g., Brown v. Ill. Dep’t of Natural Resources, 499 F.3d 675, 681 (7th Cir. 2007); Stone v. City of
Indianapolis Pub. Utilities Div., 281 F.3d 640, 644 (7th Cir. 2002). As we have recognized, the
direct method of proof does not require evidence akin to an admission of discriminatory
intent; one may also establish the proscribed intent with strong circumstantial evidence
that also bespeaks discrimination but through a longer chain of inferences. See Van Antwerp
v. City of Peoria, Ill., 627 F.3d 295, 297‐98 (7th Cir. 2010); Faas v. Sears, Roebuck & Co., 532 F.3d
633, 641 (7th Cir. 2008); Hemsworth v. Quotesmith.com, Inc., 476 F.3d 487, 490 (7th Cir. 2007).
The  indirect  method  follows  the  McDonnell‐Douglas  model,  and  raises  an  inference  of
discrimination by means of proof, inter alia, that similarly situated employees were treated
more favorably than the plaintiff. See generally McDonnell Douglas Corp. v. Green, supra, 411
U.S. at 802‐05, 93 S. Ct. at 1824‐26; see also, e.g., Faas, 532 F.3d at 641‐42; Lloyd v. Swifty
Transp., Inc., 552 F.3d 594, 601 (7th Cir. 2009).
   We begin by noting that although Tate has alleged that he was discriminated against
based on his national origin, he points to no evidence indicating that his status as a Cuban‐
born Hispanic informed any of the disciplinary actions taken against him. He asserts that
Nos. 11‐3252 & 12‐2694                                                                            11

Farmer viewed himself as the victim of a “Hispanic conspiracy” of which Tate was an
active member (along with Jimenez, Farmer’s supervisor). Accepting that assertion as true,
Farmer’s perception does not, without more, support a finding that Tate was the victim of
actionable discrimination. Nothing in the record suggests, directly or indirectly, that Tate’s
national origin had any bearing on the actions that DRS took against him. What proof Tate
does identify speaks only to his retaliation claim.
    In support of that claim, Tate attempts to establish retaliation directly by means of “a
convincing mosaic of circumstantial evidence” that would permit a jury to infer that the
defendants  retaliated  against  him  for  having  supported  the  sexual  harassment  charge
involving Green. See, e.g., Davis v. Time Warner Cable of Se. Wisconsin, L.P., 651 F.3d 664, 672
(7th Cir. 2011). Tate’s mosaic theory consists of statements made by various employees
coupled  with  adverse  actions  that,  in  his  view,  evidence  a  long‐running  conspiracy
initiated by Farmer and executed by his successor, Ancell, with the end goal of getting rid
of Tate. Two statements feature prominently in the mosaic Tate has assembled. First, he
points to the May 2004 email sent by Farmer to Standerfer, in which Farmer complained
that Tate was manipulating Green, described Tate as a “destructive” force in the office, and
suggested  that  Standerfer  “break  up  that  destructive  Home  Service  Click  [sic]  that  is
responsible for the majority of the problems in the Anna Office.” R. 103‐24. Secondly, Tate
relies on Addus employee Humphrey’s remark to her family in 2008 that “[w]e’re making
sure” that Tate was “not going to be around much longer,” and that Tate had “done some
bad things and he’s going to pay for it.” R. 103‐4 at 1 ¶¶ 8‐9; R. 103‐3 at 1‐2 ¶¶ 9‐10. Tate’s
theory is that these statements, coupled with the disciplinary actions taken against him in
2006 and 2007, show that Farmer initiated a plan to get rid of Tate that Ancell later began
to implement with the help of Addus employees like Humphrey.
    These statements, we agree, have the ring of retaliation to them, but the problem for
Tate  is  that  there  is  no  evidence  linking  them  to  the  disciplinary  actions  of  which  he
complains. Farmer’s statement, purportedly marking the origin of the plot, was made in
2004, years before the 2006 and 2007 suspensions that underlie the timely aspects of Tate’s
complaint. Tate does not explain why Farmer’s email supports an inference that DRS was
out to get him, given that Farmer retired in 2004 and Tate came under the supervision of
someone from outside the Anna office—Ancell—in 2005. Even if it is plausible to suppose
that the alleged conspirators were patient (and clever) enough to wait for more than two
years to begin the alleged retaliatory campaign, Tate cites no evidence that bridges both the
change in personnel and the passage of time and supports an inference that the discipline
imposed  in  2006  and  2007  was  in  retaliation  for  what  Tate  did  to  support  the  sexual
harassment claim in 2003 and 2004. Humphrey’s statement is potentially more probative
in the sense that it was made somewhat more close in time to the disciplinary acts of which
Tate complains. But Tate has no evidence connecting Humphrey’s statement to Farmer’s
12
                                                                                 Nos. 11‐3252 & 12‐2694

statement or to the sexual harassment charge—i.e., that the “bad things” Humphrey said
Tate was going to “pay for” included Tate’s support for the 2004 charge against Farmer.
Indeed, Humphrey’s statement was made after Tate filed this suit,1 and for all we know,
her remarks were focused on the litigation rather than his support for Green and the sexual
harassment charge; and Tate has not asserted a retaliation claim based on the filing of this
suit. Moreover, Humphrey, an employee of Addus rather than DRS, was not responsible
for any personnel decisions at DRS and had no authority over Tate. Given Humphrey’s
absence from Tate’s chain of command, her statement is of a piece with the kinds of “stray
remarks”  of non‐decisionmakers that we routinely discount  as proof  of  an employer’s
alleged animus. See Price Waterhouse v. Hopkins, 490 U.S. 228, 277, 109 S. Ct. 1775, 1804‐05
(1989) (O’Connor, J., concurring); Egonmwan v. Cook Cnty. Sheriff’s Dep’t, 602 F.3d 845, 850
(7th Cir. 2010); Mlynczak v. Bodman, 442 F.3d 1050, 1057‐58 (7th Cir. 2006); Crabtree v. Nat’l
Steel Corp., 261 F.3d 715, 723 (7th Cir. 2001); Eiland v. Trinity Hosp., 150 F.3d 747, 751 (7th
Cir. 1998). In short, there is no mosaic here that suggests a long‐running scheme to punish
Tate  for  having  opposed  sexual  harassment  in  his  workplace.  If  Tate  has  a  case  of
retaliation, it is one that must rely on the indirect method of proof. 
    As we have noted, one showing required by the McDonnell Douglas framework is proof
that other employees situated similarly to the plaintiff were treated more favorably than
he was. In determining whether two employees are similarly situated, a court must look
at all relevant factors, the number of which depends on the context of the case. E.g., Spath
v. Hayes Wheels Intʹl‐Ind., supra, 211 F.3d at 397. In a case like this one, in which a plaintiff
claims that he was disciplined by his employer more harshly than a similarly situated
employee based on some prohibited reason—a plaintiff must show that he is similarly
situated with the other employee vis‐à‐vis his performance, qualifications, conduct, and
supervisor. E.g., Johnson v. Holder, 700 F.3d 979, 982‐83 (7th Cir. 2012).
    Tate’s  comparators  are  riddled  with  distinguishing  characteristics.  Tate  cites  both
Farmer and Tony Jones (who worked at the Carbondale DRS office) as appropriate for
comparison, but neither had the same supervisor as Tate (Farmer was Tate’s supervisor)
nor a comparable job title or set of work responsibilities. Their misconduct is also dissimilar
to Tate’s: Jones, for example, downloaded a number of songs onto his work computer’s
hard drive, causing it to “crash.” Tate also proffers Steve Bracewell, a counselor at the
Carbondale  office,  who  like  Tate  was  accused  of  sleeping  on  the  job  but  was  not
suspended.  The problem for Tate  is that  the  accusations against Bracewell were  never
substantiated;  for that obvious  reason, Bracewell  was not similarly situated with  Tate,


1
 The affidavits attributing this statement to Humphrey indicate that she made the remark late in the Summer
of 2008. R. 103‐3 at 1 ¶ 4; R. 103‐4 at 1 ¶ 4. Tate had filed this suit several months earlier, in March 2008.
Nos. 11‐3252 & 12‐2694                                                                           13

against whom the accusations of sleeping were amply proven. Finally, Tate suggests that
Humphrey and Kohler, both of whom were LPNs employed by Addus (and who had
worked  with  him  on  projects  and  reports  for  which  he  was  disciplined),  engaged  in
misconduct similar to his but were not disciplined. But these individuals were contract
employees with wholly distinct positions and a different employer than Tate. Tate gives
us no reason to ignore these critical differences, and as a result we agree with the district
court that Tate did not meet his burden under the McDonnell Douglas burden‐shifting test
to identify similarly situated employees who were treated more favorably than he was. 
    For all of the foregoing reasons, the district court correctly granted summary judgment
in favor of the defendants. 
                                                III.
    In  Appeal  No.  12‐2694,  Tate’s  counsel,  Richard  Fedder,  appeals  the  district  court’s
ruling directing him to reimburse the Addus defendants for the $92,226.17 in costs and fees
they  incurred  defending  Tate’s  suit  against  them.  The  court  imposed  that  obligation
pursuant to 28 U.S.C. § 1927. Fedder contends that the district court held him liable for the
Addus defendants’ costs and fees without notice and without an opportunity to respond,
that his conduct in prosecuting the claims against the Addus defendants did not warrant
sanctions under section 1927, and that the court erred in holding him liable for all of the
Addus defendants’ fees. Because the procedural history of the fee award has some bearing
on Fedder’s appeal, we shall set out the highlights of that history before reaching the merits
of his arguments.
    After  the  district  court  granted  summary  judgment  to  all  defendants,  the  Addus
defendants filed a motion seeking an award of costs, including attorneys’ fees, pursuant
to 42 U.S.C. §§ 1988(b), 2000e‐5(k), and 12205, asserting that Tate’s claims against them
were meritless and that because they had prevailed in the litigation, they were entitled to
their fees. See Roger Whitmore’s Auto. Servs., Inc. v. Lake Cnty., Ill., 424 F.3d 659, 675 (7th Cir.
2005) (under section 1988, prevailing defendant entitled to fees only when plaintiff’s suit
was “frivolous, unreasonable, or groundless”) (citing, inter alia, Christiansburg Garment Co.
v. E.E.O.C., 434 U.S. 412, 421, 98 S. Ct. 694, 700 (1978) (§ 2000e‐5(k)), and Hughes v. Rowe, 449
U.S. 5, 14‐15, 101 S. Ct. 173, 178‐79 (1980) (§ 1988)); Maynard v. Nygren, 332 F.3d 462, 471 (7th
Cir. 2003) (§ 12205). During the over four months that the motion was pending before the
court, Tate never filed a response. Ultimately, the court granted the motion on the authority
of  section  1988(b),  reasoning  that  “the[  ]  claims  against  the  Addus  defendants  were
frivolous and pursued without any factual or legal basis.” Tate v. Ancell, 2012 WL 462958,
at *2 (S.D. Ill. Feb. 13, 2012). The court directed the Addus defendants to file a petition
setting forth the costs and fees they  had reasonably  incurred in the litigation. Because
section 1988 does not authorize the court to place the obligation to pay such an award on
14
                                                                         Nos. 11‐3252 & 12‐2694

the  plaintiff’s  counsel,  Tate  rather  than  Fedder  would  have  borne  the  liability  for  the
award. See Roadway Express, Inc. v. Piper, 447 U.S. 752, 761, 100 S. Ct. 2455, 2461 (1980);
Hamer v. Cnty. of Lake, 819 F.2d 1362, 1370 (7th Cir. 1987); see also Corneveaux v. CUNA Mut.
Ins. Grp., 76 F.3d 1498, 1508‐09 (10th Cir. 1996) (collecting cases re. sections 1988 and 2000e‐
5(k)).
    Tate  subsequently  filed  a  motion  asking  the  court  to  reconsider  its  ruling,  arguing
principally that his claims against the Addus defendants were not frivolous. R. 134. The
Addus defendants filed a memorandum opposing the motion. R. 138. Tate, in turn, filed
a reply in support. R. 141. The court denied the motion in a written opinion. Tate v. Ancell,
2012 WL 1854888 (S.D. Ill. May 21, 2012).
    In the  meantime,  the Addus defendants submitted  their fee petition,  which  sought
reimbursement for all of the fees they had incurred over the life of the case. R. 135. When
he  responded  to  that  petition,  Tate  took  the  opportunity  to  again  argue  (among  other
points) that his claims against the Addus defendants were not groundless. R. 140. After
reviewing the initial fee petition, the district court found it inadequate to make an informed
assessment as to the fees to which the Addus defendants were entitled; it therefore ordered
a supplemental fee petition supplying more precise detail as to how the fees were incurred.
R. 146. An amended fee petition complying with the court’s order was filed. R. 147. Tate
filed a response to the amended petition as well, again arguing at some length that the
claims against the Addus defendants were not frivolous. R. 149.
    After reviewing the briefing on the original and amended fee petitions, the district court
granted the requested fees and costs: $79,838.00 in attorney’s fees, $5,213.00 in parapro‐
fessional fees, and $7,175.17 in costs, for a total award of $92,226.17. Tate v. Ancell, 2012 WL
2521614 (S.D. Ill. June 28, 2012). The court noted that Tate had voiced no objection with
respect to the billing rates of defense counsel, id., at *1, which the court independently
found to be reasonable, id., at *2. Tate had objected to the reasonableness of the time billed
for certain items; the court addressed each of these objections individually and overruled
them. Id., at *3. Tate had also argued that if indeed all of the claims against the Addus
defendants were frivolous, then the court should have dismissed them at the outset of the
case rather than allowing the case to proceed to summary judgment and thereby permitting
defense fees to accumulate. The court rejected this argument, noting that at the pleading
stage it was obliged to accept Tate’s factual allegations as true and grant him the benefit
of all reasonable inferences. Id., at *4. The court also pointed out that it had dismissed some
claims that were not legally cognizable, including some for which the Addus defendants
could  not  be  liable.  That  pruning  in  itself  had  been  challenging,  because  the  “original
complaint was a huge ball of confusion in that plaintiff commingled various claims against
the numerous defendants he sued.” Id. Only at the summary judgment stage had it become
Nos. 11‐3252 & 12‐2694                                                                       15

apparent that Tate lacked the requisite factual support for any of his claims against the
Addus defendants, including the notion of a conspiracy between the State and the Addus
defendants. At that time it was clear that the case against the Addus defendants was “made
up of many misrepresentations and was absolutely frivolous from the beginning of the
case. The case against the Addus defendants should never have been brought and had
plaintiff’s  counsel  done  his  homework  beforehand  these  claims  would  not  have  been
brought.” Id., at *5.
    Finally,  although  the  Addus  defendants,  in  moving  for  fees  under  section  1988,
implicitly had asked that the liability for fees be placed on Tate, the court sua sponte decided
that Fedder should bear the responsibility pursuant to section 1927. “[P]laintiff should not
have to shoulder this hefty bill based on his lawyer’s malfeasance for filing and pursing
such a frivolous case against defendants who did not belong in this case.” Id. The court
cited its authority under this statute to require an attorney to pay his opponent’s fees in
cases where the attorney’s conduct reflects subjective or objective bad faith, including cases
in which an attorney fails to timely abandon claims that are no longer viable. Fedder’s
conduct, the court concluded, met the statute’s criteria: “Clearly, attorney Fedder’s conduct
in this litigation as to the Addus defendants has been unreasonable and vexatious.” Id. It
therefore imposed the obligation to pay the Addus defendants’ costs and fees on Fedder. 
    Section 1927 provides that “[a]ny attorney…who so multiplies the proceedings in any
case unreasonably and vexatiously may be required by the court to satisfy personally the
excess costs, expenses, and attorneys’ fees reasonably incurred because of such conduct.”
We recognized in In re TCI Ltd. that section 1927 is consistent with the American Rule that
requires each party to bear its own fees unless one side acts in bad faith. 769 F.2d 441, 445‐
46 (7th Cir. 1985). Proof of subjective bad faith will of course support the imposition of fees
under section 1927. Id. at 445 (noting that subjective bad faith or malice will support section
1927 sanctions when the claim is colorable, but a lawyer pursues the claim for improper
purpose of harassing opponent rather than to pursue recovery on the claim). But subjective
bad faith is not necessary. Rather, sanctions may be imposed against an attorney “who has
demonstrated ‘subjective or objective bad faith.’” Moriarty ex rel. Local Union No. 727 v. Svec,
429 F.3d 710, 722 (7th Cir. 2005) (quoting Pac. Dunlop Holdings, Inc. v. Barosh, 22 F.3d 113,
120 (7th Cir. 1994) (emphasis ours)); see also Dal Pozzo v. Basic Mach. Co., 463 F.3d 609, 614
(7th Cir. 2006) (collecting cases). As we explained in TCI:
       “Bad faith” sounds like a subjective inquiry… Despite its sound, however,
       “bad faith” has an objective meaning as well as a subjective one. See Knorr
       [Brake Corp. v. Harbil, Inc.], supra, 738 F.2d [223] at 226‐27 [(7th Cir. 1984)]
       (summarizing and reconciling this circuit’s cases on § 1927). A lawyer has a
       duty, which the recent amendment to Rule 11 emphasizes, to limit litigation
16
                                                                         Nos. 11‐3252 & 12‐2694

       to contentions “well grounded in fact and…warranted by existing law or a
       good faith argument for the extension, modification, or reversal of existing
       law.” Fed. R. Civ. P. 11. If a lawyer pursues a path that a reasonably careful
       attorney would have known, after appropriate inquiry, to be unsound, the
       conduct  is  objectively  unreasonable  and  vexatious.  To  put  this  a  little
       differently,  a  lawyer  engages  in  bad  faith  by  acting  recklessly  or  with
       indifference to the law, as well as by acting in the teeth of what he knows to
       be the law. Our court has long treated reckless and intentional conduct as
       similar, see Sundstrand Corp. v. Sun Chemical Corp., 553 F.2d 1033, 1040 (7th
       Cir.), cert. denied, 434 U.S. 875, 98 S. Ct. 225 (1977). See also Optyl Eyewear
       Fashion International Corp. v. Style Cos., 760 F.2d 1045, 1048 (9th Cir. 1985) (§
       1927 allows a remedy in the event of bad “intent, recklessness, or bad faith”).
       A lawyer’s reckless indifference to the law may impose substantial costs on
       the adverse party. Section 1927 permits a court to insist that the attorney bear
       the costs of his own lack of care.
769 F.2d at 445. See also Grochocinski v. Mayer Brown Rowe & Maw, LLP, 719 F.3d 785, 799 (7th
Cir. 2013), pet’n for cert. filed (U.S. Nov. 18, 2013) (Nos. 13‐619, 13A256); Dal Pozzo, 463 F.3d
at 614; Riddle & Assocs., P.C. v. Kelly, 414 F.3d 832, 835 (7th Cir. 2005); Kotsilieris v. Chalmers,
966 F.2d 1181, 1184 (7th Cir. 1992); see also Mach v. Will Cnty. Sheriff, 580 F.3d 495, 501 (7th
Cir. 2009) (applying fee‐shifting provision of Age Discrimination in Employment Act, 29
U.S.C. § 626(b)). Fedder suggests that TCI, insofar as it permits fee‐shifting without proof
of subjective bad faith, is out of step with both the statute and the traditional American
Rule that TCI itself acknowledges. But we have now adhered to and repeated TCI’s holding
that objectively unreasonable conduct is sufficient to support sanctions under section 1927
for  over  a  quarter  of  a  century.  And,  indeed,  as  the  First  Circuit  has  observed,  this
represents the majority understanding among the circuits. Jensen v. Phillips Screw Co., 546
F.3d 59, 64 (1st Cir. 2008) (collecting cases).
    Garden variety negligence by itself is insufficient to support a fee award under section
1927. See Grochocinski, 719 F.3d at 799; Jolly Grp., Ltd. v. Medline Indus., Inc., 435 F.3d 717, 720
(7th Cir. 2006); Kotsilieris, 966 F.2d at 1184‐85. Rather:
       We have explained that a court has discretion to impose § 1927 sanctions
       when  an  attorney  has  acted  in  an  “objectively  unreasonable  manner”  by
       engaging  in  “serious  and  studied  disregard  for  the  orderly  process  of
       justice,” Pacific Dunlop Holdings, Inc. v. Barosh, 22 F.3d 113, 119 (7th Cir. 1994);
       pursued a claim that is “without a plausible legal or factual basis and lacking
       in justification,” id., or “pursue[d] a path that a reasonably careful attorney
       would have known, after appropriate inquiry, to be unsound,” Kapco Mfg.
Nos. 11‐3252 & 12‐2694                                                                         17

       Co. v. C & O Enters., Inc., 886 F.2d 1485, 1491 (7th Cir. 1989). We have also
       interpreted § 1927 “to impose a continuing duty upon attorneys to dismiss
       claims that are no longer viable.” Dahnke v. Teamsters Local 695, 906 F.2d 1192,
       1201 n.6 (7th Cir. 1990).
Jolly Grp., 435 F.3d at 720.
    The fact that the Addus defendants did not ask the court to impose sanctions under
section 1927, and that the court instead did so on its own motion, is immaterial. “Of course,
a district court acting under § 1927 is not bound by the parties’ motions and may, in its
sound discretion, impose sanctions sua sponte as long as it provides the attorney with notice
regarding the sanctionable conduct and an opportunity to be heard.” Jolly Grp., 435 F.3d
at 720 (citing Johnson v. Cherry, 422 F.3d 540, 551‐52 (7th Cir. 2005)). 
   Nor  does  the  opportunity  to  be  heard  invariably  portend  an  evidentiary  hearing.
“Where the sanctionable conduct occurred in the presence of the court, there are no issues
that a hearing could illuminate and hence the hearing would be pointless.” Kapco Mfg., 886
F.2d at 1495 (citing Hill v. Norfolk & W. Ry. Co., 814 F.2d 1192, 1201‐02 (7th Cir. 1987)).
Fedder  notes  that  the  district  court  had  never  conducted  any  in‐person  hearings  with
counsel during the life of the case; but that is neither here nor there. The relevant conduct
took place in writing—in the complaints that Fedder filed on Tate’s behalf, and in the
memoranda he filed in opposition to the motions to dismiss and for summary judgment,
which set forth  the  legal and  factual  bases  for  each of Tate’s  claims.  The district  court
obviously was a witness to those pleadings, having ruled on all of the various motions.
    So the only real question is whether Fedder had a meaningful opportunity to address
whether the suit against the Addus defendants was frivolous, as the defendants contended
it was, and whether he should be held responsible for any sanctions, as the district court
ultimately determined he should be. So long as counsel had notice that opposing party was
seeking sanctions and counsel had an appropriate opportunity to respond, that is all that
is required. Dal Pozzo, 463 F.3d at 613.
    In a threshold challenge to the sanctions, Fedder argues that the district court never
gave him notice that it was contemplating requiring him, as opposed to his client, to pay
the  Addus  defendants’  costs  and  fees,  and  consequently  he  was  deprived  of  the
opportunity to address the court’s concerns and show why he should not be sanctioned,
or should not be sanctioned to the extent that he was.
    Fedder has a point about the lack of notice. The Addus defendants sought recovery of
their fees pursuant to section 1988(b), which, as we have noted, permits the court to impose
an obligation to pay the prevailing party’s fees on the losing party but not that party’s
attorney. Not until it actually approved the Addus defendants’ fee petition and awarded
18
                                                                      Nos. 11‐3252 & 12‐2694

them fees and costs in a certain amount did the court, on its own initiative, impose the
obligation to pay those fees and costs on Fedder pursuant to section 1927. We have said
more than once that if the court is contemplating sanctions against an attorney sua sponte,
it must so inform counsel and give him the chance to respond. See Johnson, 422 F.3d at 551‐
52 (collecting cases); Jolly Grp., 435 F.3d at 720. Fedder was given no such warning, and
thus did not have the opportunity to address the court as to his own prospective liability
under section 1927. 
    This is not to say that Fedder had no opportunity to address whether the claims against
the  Addus  defendants  were  frivolous;  Fedder  had  multiple  and  more  than  adequate
opportunities to address that core point. Needless to say, the Addus defendants’ motion
for section 1988 fees laid out their theory as to why the case against them was groundless
and why an award of fees was warranted. Fedder had the opportunity to respond to the
motion on Tate’s behalf, but instead remained silent in the four‐plus months before the
court ruled on the motion. Fedder would later represent to the district court, as he has to
this court, that he was unable to file a response during that time period because he needed
to spend time with his mother, who had recently suffered a brain hemorrhage. R. 134 at 4.
Yet, Fedder certainly could have asked the court to delay ruling on the motion until such
time as he had more of an ability to respond. Although Fedder claims he was not aware of
the motion, there is no dispute that he was served with a copy. See R. 125 at 4, R. 126 at 10.
Additionally, one of the Addus defendants’ attorneys sent him an email indicating that the
Addus  defendants  were  prepared  to  withdraw  their  request  for  attorneys’  fees  if  Tate
would agree to withdraw his pending appeal of the district court’s summary judgment
ruling, R. 139‐2 at 2. And, during the same time that the fees motion was pending, Fedder
filed multiple documents in connection with the summary judgment appeal in this court,
including Tate’s opening brief. So, like the district court, we can discern no reason why
Tate, through Fedder, could not have responded to the request for fees.
    Moreover, Fedder did avail himself of multiple subsequent opportunities to contest the
Addus defendants’ contention that the case against them was frivolous. Fedder made these
arguments in Tate’s motion to reconsider the court’s initial decision to award fees and his
reply memorandum in support of the same. He also made such arguments in opposition
to the original and amended fee petitions that the Addus defendants filed after the court
agreed to award them their fees. So Fedder, on Tate’s behalf, had multiple, significant
opportunities to argue why the case was not legally and factually groundless and why
sanctions in the form of an attorney fee award were not warranted.
    Consequently, the sole point that Fedder was deprived of the opportunity to address
ex ante was whether he rather than his client should bear the burden of reimbursing the
Addus defendants for their fees and costs; but Fedder has not convinced us that he was
Nos. 11‐3252 & 12‐2694                                                                          19

materially harmed by the deprivation. The Addus defendants’ request for sanctions was
never based on actions that Tate, as opposed to his counsel, took. Their contention instead
was that the claims against the Addus defendants lacked a reasonable basis in law and in
fact and thus should not have been pursued. Regardless of whether the sanctions were
sought against Tate or Fedder, Fedder had the opportunity to address the basis for the
sanctions; and his arguments on that subject would not have differed had he known in
advance that the court might decide to hold him rather than his client responsible for the
Addus defendants’ fees. 
    Fedder  has  listed  a  number  of  points  that  he  might  have  addressed  (or  addressed
differently) had he been placed on notice that the sanctions might be imposed on him. Most
of these boil down to legal arguments as to what findings are necessary to support the
imposition of sanctions pursuant to section 1927 and whether the district court’s findings
here support its sanctions decision. As such, they are arguments that Fedder can make and
indeed has made on appeal; the inability to make them below has not harmed him. Only
two of the points Fedder has identified are circumstance‐specific and relate uniquely to his
own liability for the sanctions, and, if relevant to the court’s analysis under section 1927,
potentially might have influenced the court’s discretionary decision to sanction Fedder: his
ability to pay, and the need to deter. 
    The first of these is, as a matter of law, immaterial under this circuit’s case law: we have
expressly held that an attorney’s ability to pay is not relevant to the imposition of sanctions
under section 1927. Shales v. Gen. Chauffeurs, Sales Drivers & Helpers Local Union No. 330, 557
F.3d  746,  749  (7th  Cir.  2009);  see  Seth  Katsuya  Endo,  The  Propriety  of  Considering  an
Attorney’s Ability to Pay Under § 1927, 61 DRAKE  L.  REV. 291, 297‐304 (2013) (surveying
circuit split on this question). An award under section 1927 turns on a finding of bad faith
– although, as we have explained above, subjective bad faith is not required. Shales, 557
F.3d at 749; see also Grochocinski, 719 F.3d at 799 (“Sanctions against counsel under 28 U.S.C.
§  1927  are  appropriate  when  ‘counsel  acted  recklessly,  counsel  raised  baseless  claims
despite  notice  of  the  frivolous  nature  of  these  claims,  or  counsel  otherwise  showed
indifference to statutes, rules, or court orders.’”) (quoting Kotsilieris, 966 F.2d at 1184‐85).
Thus:
        A violation of § 1927 is a form of intentional tort. And there is no principle
        in tort law that damages depend on a tortfeasorʹs assets. Quite the contrary.
        Damages depend on the victimʹs loss, not the wrongdoerʹs resources. …
Shales, 557 F.3d at 749. Moreover, as we have also indicated before, section 1927 sanctions
are meant to compensate the party injured by an attorney’s misconduct and to compel the
offending attorney  to shoulder the costs that  his  own  lack of care has imposed  on the
opposing party. Ordower v. Feldman, 826 F.2d 1569, 1574 (7th Cir. 1987) (quoting TCI, 769
20
                                                                          Nos. 11‐3252 & 12‐2694

F.2d at 445). So Fedder’s argument that he was deprived of the opportunity to establish that
he lacks the ability to pay, in full or in part, the Addus defendants’ fees, is a non‐starter.
(We  would  also  note  that  Fedder  has  not  made  any  showing  that  he  would  have  a
meritorious case to make on this point, if it were relevant.)
    The same reasoning may well apply to Fedder’s contention that he was deprived of the
opportunity to argue that a lesser sanction (or no sanction at all) would be sufficient to
deter him from repeating his misconduct. Certainly it is true that section 1927 sanctions
serve a deterrent as well as a compensatory purpose. See, e.g., Riddle & Assocs., 414 F.3d at
835  (“The  purpose  of  §  1927  ‘is  to  deter  frivolous  litigation  and  abusive  practices  by
attorneys and to ensure that those who create unnecessary costs also bear them.’”) (quoting
Kapco Mfg., 886 F.2d at 1491); cf. Samuels v. Wilder, 906 F.2d 272, 276 (7th Cir. 1990) (“We
remind counsel...that Rule 11 and § 1927 are sanctions rules, not compensation devices.
Persons required to pay sanctions have no entitlement to a perfect match between the
award and the defendants’ legal fees…”) (emphasis in original). It does not necessarily
follow, however, that the deterrent role played by section 1927 sanctions requires a court
to ascertain the most modest sanction that will deter an offending attorney (and others)
from further misconduct and then to set the sanction at that amount, regardless of the costs
that  the  offending  attorney’s  conduct  has  imposed  on  his  opponents.  Whereas  that
obligation is incorporated into the express terms of Rule 11, for example, see Fed. R. Civ.
P. 11(c)(4), section 1927 has no such parsimony provision. See Hamilton v. Boise Cascade
Express, 519 F.3d 1197, 1205‐06 (10th Cir. 2008). As the First Circuit has observed:
        Unlike Rule 11, which finds its justification exclusively in deterrence, it is
        not  clear  from  the  face  of  section  1927  whether  the  statute  is  primarily
        compensatory or deterrent in nature – and, accordingly, whether or not the
        amount of a sanction must be set, as under Rule 11, at the minimum level
        necessary  to  deter  repetition  of  the  offending  conduct  or  comparable
        conduct by others. The legislative history of section 1927, to the extent it
        provides any guidance, suggests both deterrent and compensatory intent.
        …
Lamboy‐Ortiz v. Ortiz‐Velez, 630 F.3d 228, 247 (1st Cir. 2010) (internal quotation marks and
citations omitted); see also Haynes v. City & Cnty. of San Francisco, 688 F.3d 984, 987‐88 (9th
Cir. 2012) (“The purpose of § 1927 may be to deter attorney misconduct, or to compensate
victims of an attorney’s malfeasance, or to both compensate and deter.”). Our own cases
tend to talk about deterrence and compensation hand in hand when it comes to section
1927. See, e.g., Riddle & Assocs., 414 F.3d at 835; TCI, 769 F.2d at 445‐46. This may be our way
of  recognizing  that  when  we  shift  all  of  the  costs  of  frivolous  and  abusive  litigation
practices from the wronged to the wrongdoer, we are, in compensating the aggrieved party
Nos. 11‐3252 & 12‐2694                                                                            21

for its injury, necessarily deterring the sanctioned attorney and the bar generally from
engaging in similar behavior. As to whether compensation or deterrence takes precedence
in the sanctions determination, cases like Shales and TCI, in suggesting that the offending
attorney’s financial resources are irrelevant, suggest that compensation takes the front seat.
See Shales, 557 F.3d at 749 (“Damages depend on the victim’s loss, not the wrongdoer’s
resources.”); TCI, 769 F.2d at 445 (“A lawyer’s reckless indifference to the law may impose
substantial  costs  on  the  adverse  party.  Section  1927  permits  a  court  to  insist  that  the
attorney  bear  the  costs  of  his  own  lack  of  care.”).  This  would  be  consistent  with  the
language of the statute, which does not mention deterrence but which expressly grants the
court discretion to order the offending attorney “to satisfy personally the excess costs,
expenses,  and  attorneys’  fees  reasonably  incurred  because  of  such  [unreasonable  and
vexatious]  conduct.”  §  1927.  On  the  other  hand,  deterrence  may  take  on  independent
significance when the amount necessary to compensate the victim is relatively modest (as
when a claim is so obviously frivolous that it is dismissed at the outset of litigation, with
little to‐do and few fees incurred), and the court believes a heavier sanction is necessary to
deter  the  offending  attorney  (and/or  others)  from  making  the  same  mistake  again.  See
Samuels, 906 F.2d at 276. But we need not decide this question now.
    Let us assume that deterrence would be a basis on which to argue that the court should
impose a sanction less than the total amount of fees and costs resulting from an attorney’s
frivolous and abusive behavior: What argument to that end would Fedder have to make?
The  answer  is,  we  do  not  know,  because  beyond  saying  that  he  was  deprived  of  the
opportunity to make an argument on the subject of deterrence to the district court, Fedder
has not articulated a specific deterrence argument that he would have made, let alone
shown why that might have convinced district court to alter its sanctions decision. This is
unacceptable. As with any procedural error, counsel must demonstrate that he was harmed
by the error in order to establish a basis for reversal; the failure to grant notice and an
opportunity to be heard, like any other error, can be harmless. Fed. R. Civ. P. 61; see, e.g.,
El‐Gazawy v. Holder, 690 F.3d 852, 860 (7th Cir. 2012); D. Patrick, Inc. v. Ford Motor Co., 8 F.3d
455, 459 (7th Cir. 1993); Timms v. Frank, 953 F.2d 281, 286 (7th Cir. 1992). 
    In sum, we conclude that Fedder has failed to establish that he was materially harmed
by the district court’s failure to warn him that it might impose sanctions pursuant to section
1927, and thus hold him personally liable for the Addus defendants’ fees, rather than under
section  1988.  The  procedural  history  of  the  case  reveals  that  Fedder  had  multiple
opportunities to address the basis for the requested sanctions—the legally and factually
frivolous nature of the claims against the Addus defendants. And Fedder has failed to
show  that  the  lack  of  notice  deprived  him  of  an  opportunity  to  make  a  potentially
meritorious argument as to the extent of his own liability, as Tate’s counsel, for having
pursued those claims. 
22
                                                                        Nos. 11‐3252 & 12‐2694

    We turn, at last, to the merits of the district court’s sanctions decision, which we review
deferentially for abuse of discretion. E.g., Dal Pozzo, 463 F.3 at 614. For the reasons that
follow, we conclude that the district court did not abuse its discretion in requiring Fedder
to pay the Addus defendants’ fees and costs pursuant to section 1927. Our goal is not to
provide  a  comprehensive  list  of  all  of  the  reasons  why  the  claims  against  the  Addus
defendants were groundless. Rather, we are highlighting here the reasons we think to be
most  important  and  most  indicative  of  Fedder’s  unreasonable  decision  to  assert  these
claims and to keep pursuing them on Tate’s behalf until the district court entered summary
judgment in favor of the Addus defendants.
    Fedder’s poor judgment is evident from the claims made against the Addus defendants
at the outset of the case under both Title VII and the ADA. Only an employer can be liable
under those two statutes, and Addus was not Tate’s employer. See, e.g., Small v. Chao, 398
F.3d 894, 897‐98b (7th Cir. 2005). There has never been any contention, nor any evidence
to support the notion, that Addus and its personnel had any employment authority over
Tate—who of course was a state employee working for DRS – let alone that they took any
adverse employment action against Tate, see, e.g. Lewis v. City of Chicago, 496 F.3d 645, 653
(7th Cir. 2007). Indeed, when the Addus defendants sought on this basis to dismiss the
ADA and Title VII claims against them, Tate (through Fedder) not only acknowledged that
such claims were not viable as against the Addus defendants, but stated that—despite
naming the Addus defendants on these claims—Tate did not actually intend to assert these
claims against the Addus defendants. R. 26 at 6.
    Tate’s (conceded) inability to sue the Addus defendants under the ADA and Title VII
left his conspiracy theory as the only means of attempting to hold those defendants liable
for the employment actions taken against him: as discussed, he theorized that the Addus
defendants conspired with the State defendants to retaliate against Tate for his involvement
with his coworker’s EEOC claim and otherwise to discriminate against him. Tate invoked
sections 1981 and 1983 as the legal foundations for his theory. In relevant part, section 1981
provides that all persons shall have the same right to make and enforce contracts as white
persons. This statute therefore prohibits racial discrimination in contract‐making, including
racial discrimination in employment, and extends to retaliation claims. See, e.g., Smith v.
Bray, 681 F.3d 888, 892, 895‐96 & n.2 (7th Cir. 2012). It also applies to private as well as state
actors, Patterson v. McLean Credit Union, 491 U.S. 164, 171‐76, 198 S. Ct. 2363, 2369‐2372
(1989); Humphries v. CBOCS West, Inc., 474 F.3d 387, 392 n.2 (7th Cir. 2007), aff’d on other
grounds, 553 U.S. 442, 128 S. Ct. 1951 (2008). Section 1983 grants a broad right to sue for the
deprivation of one’s rights under the Constitution and laws of the United States, including
as  relevant  here  one’s  rights  under  the  equal  protection  clause  of  the  Fourteenth
Amendment. See Adickes v. S. H. Kress & Co., supra, 398 U.S. at 150‐52, 90 S. Ct. at 1604‐05.
Nos. 11‐3252 & 12‐2694                                                                                          23

Although a claim under section 1983 must be premised on state rather than private action,
a joint effort between public and private actors (including a conspiracy) can be character‐
ized as state action. See id. at 152, 90 S. Ct. at 1605; see also, e.g., Cooney v. Casady, 735 F.3d
514, 518 (7th Cir. 2013); Lewis v. Mills, 677 F.3d 324, 333 (7th Cir. 2012).2
    There were at least two problems with relying on sections 1981 and 1983 in this case.
First,  section 1981  addresses race‐based interference  with  one’s contractual  rights,  and
Fedder never identified a shred of evidence suggesting that the Addus defendants were
in any way motivated either by racial animus or a desire to punish Tate for having opposed
racial discrimination. Tate’s theory was that the alleged conspiracy was aimed at punishing
him for having opposed sexual harassment in the workplace. 
    Retaliation was the gist of Tate’s Fourteenth Amendment claim under section 1983. But
we have repeatedly held that retaliation for one’s efforts to oppose unlawful discrimination
may  be  redressed  under  the  First  Amendment  or  Title  VII,  but  not  under  the  equal
protection clause of the Fourteenth Amendment. See Boyd v. Ill. State Police, 384 F.3d 888,
898 (7th Cir. 2004) (collecting cases); see also Burton v. Ark. Sec. of State, 2013 WL 6596923,
at *12 n.7 (8th Cir. Dec. 17, 2013) (collecting cases). Fedder concedes that rule noted in Boyd
bars his section 1983 claim, but suggests that his claim was supported by a good faith
argument to reconsider Boyd’s holding in view of the Supreme Court’s decision in CBOCS
West, Inc. v. Humphries, 553 U.S. 442, 128 S. Ct. 1951 (2008), which held that section 1981ʹs
proscription  of  racial  discrimination  reached  claims  of  retaliation  for  opposing  racial
discrimination. The problem, in the first instance, is that Tate made no such argument
below; and even on appeal, he raised it only in his reply brief (in the summary judgment
appeal), which of course is too late in the day. See, e.g., United States v. Kennedy, 726 F.3d
968, 974 n.3 (7th Cir. 2013).
    Finally, despite his dogged pursuit of the conspiracy theory on Tate’s behalf, Fedder has
never presented evidence that would support a finding that there was, in fact, a conspiracy
between  the  Addus  and  the  State  defendants.  We  have  addressed  this  point  above  in
affirming the summary judgment ruling and will not repeat our analysis here. Several brief
points are worth making in addition.
   First, Fedder faults both the Addus defendants and the district court for highlighting
Tate’s deposition testimony acknowledging that he had no first‐hand knowledge of the


2
   Separately, 42 U.S.C. § 1985(3) both proscribes and recognizes a citizen’s right to sue for conspiracies aimed
at depriving him of his rights to equal protection and equal privileges and immunities under the law. Tate
referenced section 1985(3) in his original complaint, but the district court dismissed this claim early in the
litigation, Tate v. Ancell, 2009 WL 513751, at *9 (S.D. Ill. March 2, 2009), and Tate has not appealed the district
court’s ruling in this respect. 
24
                                                                        Nos. 11‐3252 & 12‐2694

alleged conspiracy. Fedder is right to say that Tate’s lack of first‐hand knowledge hardly
rules out the possibility that there was a conspiracy. More relevant, in our view, is Fedder’s
inability, even after discovery, to identify any evidence supporting a reasonable inference
that there actually was a conspiracy. Coupled with Tate’s admitted lack of knowledge as
to the particulars, one naturally questions on what basis Fedder persisted in maintaining
that there was such a conspiracy.
   Second, we noted earlier the two sets of remarks by Farmer and by Humphrey that
Fedder  has  characterized  as  bookends  of  the  charged  conspiracy.  We  have  already
explained why those statements, by themselves, would not support a jury finding that
there was a conspiracy between the Addus and the state defendants. In his briefing on the
sanctions  order,  Fedder  has  also  cited  the  affidavits  of  Gayle  Johnson,  a  retired  DRS
employee,  and  Suzanna  Jordan,  who  worked  for  Addus  for  a  period  of  five  months,
representing that they were both asked to spy on Tate. See, e.g., Fedder Reply Br. 22. Proof
along these lines would have put at least some meat on the bones of Tate’s theory that there
was a conspiracy between the Addus and the State defendants. In fact, however, neither
Jordan’s nor Johnson’s affidavit actually says that she was asked to spy on Tate. 
    Johnson’s affidavit reveals that this was simply her own supposition, not that Ancell
actually asked her to spy on Tate. Johnson averred that, several months after her retirement
in 2006, she explored the possibility of returning to work for DRS in the Anna office on a
part‐time basis and ultimately discussed it with Ancell. According to Johnson, Ancell, who
was managing both the Anna and Carbondale offices of DRS and who was only present
in the Anna office one or two days a week, told her that she needed someone to let her
know exactly what was going on in the Anna office, including what the staff there was
doing, and to report to her on a daily basis. Johnson, being “somewhat aware that there
had  been  problems  in  the  Anna  office  between  Mr.  Tate  and  Ms.  Ancell  but…not
know[ing] much about it,” said that she “came to the conclusion that Ms. Ancell was asking
me to be an informant regarding Mr. Tate….” R. 103‐6 at 8‐9 ¶¶ 71‐72. Johnson, who felt
uncomfortable  about  that  prospect,  turned  down  Ancell’s  offer.  What  is  clear  from
Johnson’s affidavit is that she simply surmised that she was being asked to spy on Tate, not
that Ancell actually asked her to spy on anyone in particular, let alone Tate; and the basis
for her supposition is far from clear. Thus, when Fedder stated in his brief that “Gayle
Johnson testified that she was asked by Ancell to spy on Tate as a condition of being hired
through Addus,” Fedder Sanctions Reply Br. 22, he was misrepresenting the record.
   Jordan’s affidavit is even weaker in this regard. Jordan was an Addus employee who
was assigned to the Anna office in August 2005. Jordan averred that Ancell asked her to
report anything in the Anna office that she thought was wrong “or if I heard the staff say
anything about her.” R. 103‐7 at 1 ¶ 11. She goes on to state, “Over time, I came to realize
Nos. 11‐3252 & 12‐2694                                                                          25

that what Ms. Ancell was asking me to do was to spy on the other staff members. She
wanted  me  to  get  information  for  her  to  use  against  them.”  Id.  ¶  13.  Jordan  silently
demurred. “She [Ancell] would ask me about what was going on with the rest of the staff,
and I was polite about it, but I never reported anything back to her. I basically just told her
everyone was doing their jobs.” Id. at 2 ¶ 15. Again, it was Jordan’s supposition that Ancell
was asking her to spy, and, in contrast to Johnson, Jordan did not infer that Ancell was
asking her to spy on Tate in particular. Fedder’s brief, which represents that “Suzie Jordan
testified that she was hired by Addus to spy on Tate…,”Fedder Reply Br. 22, misstates the
content of her affidavit.
    Such misstatements of the evidence make it easy to appreciate why Judge Herndon
remarked that “the case plaintiff’s counsel filed on behalf of his client as to the Addus
defendants was made up of many misrepresentations and was absolutely frivolous from
the beginning of the case.” 2012 WL 2521614, at *5. Fedder has done himself no favors in
challenging the fee award by repeating on appeal the very sorts of mistakes that led the
district court to impose sanctions under section 1927.
    For these reasons, we conclude that the district court did not abuse its discretion in
requiring  Fedder  to  compensate  the  Addus  defendants  for  their  costs,  including  their
attorneys’  fees.  Fedder’s  objective  bad  faith  in  pursuing  the  claims  against  the  Addus
defendants is established by the obvious gaps in the evidentiary basis for those claims and
Fedder’s misrepresentation of the evidence. Having to litigate the case through summary
judgment imposed substantial expenses on the defendants and also wasted a significant
amount of the district court’s time. 
                                               IV.
   For the reasons discussed in this order, the district court properly entered summary
judgment in favor of the defendants. The district court also acted within its discretion in
requiring Tate’s attorney to reimburse the Addus defendants for their costs and attorneys’
fees pursuant to section 1927. The judgments in Nos. 11‐3252 and 12‐2694 are therefore
AFFIRMED.